508 F.2d 267
J. Elbert PETERS et al., Plaintiffs-Appellants,v.Dudley CLARK et al., Defendants-Appellees.
No. 72-1093.
United States Court of Appeals, Fifth Circuit.
Feb. 13, 1975.

Dieter J. Schrader, Huntsville, Ala., for plaintiffs-appellants.
Ralph H. Ford, Huntsville, Ala., James F. Trucks, Jr., Reid B. Barnes, Birmingham, Ala., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Alabama.
Before WISDOM, GOLDBERG and CLARK, Circuit Judges.
PER CURIAM:


1
In this action the plaintiffs-appellants contend that the districting plan for elections to the County Commission of Madison County, Alabama, as set forth in Act No. 1739 of 1971 General session of the Legislature of Alabama, violates the equal protection clause of the fourteenth amendment.  The statute divides the county into five districts and provides for a county commission composed of one representative from each district.  The commissioners are elected by the voters of the county at large, but each commissioner must reside in the district he represents.  In Reese v. Dallas County, Alabama, 5 Cir. 1974, 505 F.2d 879, this Court held that a similar county commission plan for Dallas County, Alabama, was constitutionally impermissible.


2
The district court found that the registered voters in Madison County, as of August 1, 1971, were as follows:


3
District 1        --   3,358
District 2        --   2,907
District 3        --   3,739
District 4        --   4,519
District 5        --  58,836
Total for County  --  73,359


4
The City of Huntsville is in District 5.  The population of Huntsville on December 31, 1970, was 137,802; the population of the county was 186,540.


5
This Court said In Reese: 'Dilution (of voting strength) is established if a districting scheme works an invidious effect on an identifiable group.' 505 F.2d at 883.  In that case 'Selma, the urban community, (was) outvoted three to one by rural areas, even though its population (was) virtually equal to their population'.  In this case Huntsville, the urban community, could be outvoted four to one by rural areas, even though the city's population was almost 74 percent of the total population of Madison County.  In each case, instead of excluding a group of voters outright, the ability of the urban voters to participate in the county's activities was diluted by the restrictions on their opportunity to elect candidates from their own area.


6
We hold that the statutory plan for the election of the County Commission of Madison County, Alabama, violates the equal protection clause of the Fourteenth Amendment.


7
The judgment of the district court is reversed and the case is remanded for proceedings consistent with this opinion and the Court's opinion in Reese v. Dallas County, Alabama.